Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16-29 and 31-37 is objected to because of the following informalities: in claim 16, line 5, the phrase “the wastewater” should be changed to “wastewater”; similarly, in claim 16, line 10, the phrase “the wastewater” should be changed to “wastewater”.  Examiner deems such changes as improving the readability of the claims better.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 19, 21, 25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457).
Claim 16:  Sabo discloses a pump station arrangement for removing harmful fluids from wastewater (Figs. 1-2), wherein the pump station arrangement comprises a 
Sabo does not disclose a gas sensor arranged in the pump sump and configured to measure the content of harmful fluids in the form of gas in the pump sump and operate pumping operations of the fluid for retreatment if the measured content of harmful fluids in the form of gas in the pump sump exceeds a predetermined value.  However, Hatten teaches a pump station (Fig. 11) which uses a gas sensor (116a) arranged in the pump sump and configured to measure the content of harmful fluids in the form of gas in the pump sump (Fig. 11, see Abstract, col. 13, lines 50-52, col. 14, lines 10-14), and operate pumping operations of the fluid for retreatment if the measured content of harmful fluids in the form of gas in the pump sump exceeds a predetermined value (col. 11, lines 30-33, col. 13, lines 61-65, col. 14, lines 40-41).  It 
Claim 19:  Sabo and Hatten teach the previous limitations.  Sabo further discloses that the pump sump comprises at least one pump (42) connected to the outlet (Fig. 1, note connection of pump 42 to outlet side of pump sump) of the pump sump and to said recirculation channel (44).
Claim 21:  Sabo and Hatten teach the previous limitations.  Sabo further discloses that the pre- chamber is hermetically sealed (Fig. 1) from the surrounding atmosphere.
Claim 25:  Sabo and Hatten teach the previous limitations.  Hatten further discloses a second gas sensor arranged in a chamber (note 16b or add’l sensors within pumps 118 as discussed in Hatten, col. 13, lines 52-55) and configured to measure the content of harmful fluids in the form of gas in the chamber (Fig. 11).
Claim 29:  Sabo and Hatten teach the previous limitations.  Sabo does not disclose a distance between the pump sump and the pre chamber is greater than or equal to 20 meters.  However, it would have been obvious matter of design choice to scale the pump sump of Sabo to fulfill a 20 meter spacing, since such a modification would have involved a mere change in the size of a component.  A change is size is In re Rose, 105 USPQ 237, (CCPA 1955).
Claim 30:  Sabo teaches a method for removing harmful fluids from wastewater in a pump station (Figs. 1-2) arrangement including a pre-chamber (12) having an inlet (16) for influent wastewater and an outlet (22), and a pump sump (14) having an outlet (18 or the sump wall on the outlet side, Examiner noting that the sump has an inlet/outlet side and the outlet side can include the wall onto which 42 is connected) for effluent wastewater and an inlet (38) that is in fluid communication with the outlet of the pre-chamber such that the wastewater is transported from the pre-chamber to the pump sump under the influence of gravity (paragraph 13), wherein the method comprises
measuring a content of fluid (via “flow meter” in paragraph 21, and Page 5 of 10XYFBP-133USrecirculating the wastewater via a recirculation channel from the pump sump to the pre-chamber if the measured fluid exceeds a predetermined value (paragraph 21, Examiner noting the control panel 26 and that it will operate the pump to recirculate based upon the inflow measurements of the flow meter).
Sabo does not disclose measuring the content of harmful fluids in the form of gas in the pump sump and operating pumping operations of the fluid for retreatment if the measured content of harmful fluids in the form of gas in the pump sump exceeds a predetermined value.  However, Hatten teaches a pump station (Fig. 11) which uses a gas sensor (116a) arranged in the pump sump and configured to measure the content of harmful fluids in the form of gas in the pump sump (Fig. 11, see Abstract, col. 13, lines 50-52, col. 14, lines 10-14), and operate pumping operations of the fluid for retreatment if the measured content of harmful fluids in the form of gas in the pump .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Crates (Re 32,312).
Claim 17:  Sabo and Hatten teach the previous limitations.  Sabo does not disclose that the inlet of the pre-chamber is arranged in a vertical direction at a level above said outlet of the pre-chamber.  However, Crates discloses a wastewater chamber (Fig. 1) in which the inlet (20) of the chamber is arranged in a vertical direction at a level above said outlet (40) of the chamber.  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the vertical direction of the chamber inlets/outlets in Sabo like those of Crates in order to prevent the possibility of fluid backflow and interrupting the intended flow direction for the wastewater.



s 18, 20, 31-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Hirane (US 5,578,202).
Claim 18:  Sabo and Hatten teach the previous limitations.  Sabo does not disclose that the recirculation channel has an opening in the pre-chamber that is arranged in a vertical direction at a level above the outlet of the pre-chamber.  However, Hirane teaches a wastewater system in which its recirculation channel (13) has an opening (end of 13) in a pre-chamber (chamber around 25) that is arranged in a vertical direction at a level above an outlet (3a) of the pre-chamber (Fig. 1) that works in concert with a sludge drain (12) at the bottom of the pre-chamber.  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the recirculation channel in Sabo like that in Hirane and incorporate a sludge drain in order to still allow mixing of the fluid at one end of the pretreatment tank while also allowing the removal of sludge that can build up in the chamber and reduce chamber efficiency.
Claim 20:  Sabo and Hatten teach the previous limitations.  Sabo, as modified by Hatten, teaches for the recirculation channel open if the measured content of harmful fluids in the form of gas in the pump sump exceeds said predetermined value (see Hatten, col. 11, lines 30-33, col. 13, lines 61-65, col. 14, lines 40-41) but does not disclose any closing mechanism for the pump sump during normal operation.  However, Hirane teaches for the outlet (20a) of the pump sump to be closed (via 20a) during normal operation by using a controllable valve.  It would have been obvious before the effective filing date of the invention to include a closure in the pump sump as taught by 
Claim 31:  Sabo and Hatten teach the previous limitations.  Sabo discloses that the pre-chamber comprises an air volume (note top portion of 12 below 20) but does not disclose that the recirculation channel extends from the pump sump to an opening in the in the air volume.  However, Hirane teaches a wastewater system in which its recirculation channel (13) has an opening (end of 13) in an air volume of a pre-chamber (chamber around 25) that is arranged in a vertical direction at a level above an outlet (3a) of the pre-chamber (Fig. 1) that works in concert with a sludge drain (12) at the bottom of the pre-chamber.  It would have been obvious before the effective filing date of the invention to a skilled artisan to arrange the recirculation channel in Sabo like that in Hirane and incorporate a sludge drain in order to still allow mixing of the fluid at one end of the pretreatment tank while also allowing the removal of sludge that can build up in the chamber and reduce chamber efficiency.
Claims 32 and 35:  Sabo, Hatten and Hirane teach the previous limitations.  Hatten further teaches the presence of harmful fluids in wastewater that can be treated/mitigated including at least a first compound, hydrogen sulfide (see col. 8, lines 42-48 and col. 14, lines 10-15), which is transformable by oxidation to a second compound (see col. 8, lines 53-56).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Graves (US 4,608,157).
Claim 22:  Sabo and Hatten teach the previous limitations.  Sabo does not disclose that the inlet of the pump sump is arranged in the vertical direction at a level below the outlet of the pre-chamber.  However, Graves teaches a station (Fig. 2) in which an inlet (note portion of 43 on side of 50) of the pump sump is arranged in the vertical direction at a level below an outlet (note portion of 43 on side of 40) of a pre-chamber.  It would have been obvious before the effective filing date of the invention to include an inlet/outlet as taught by Graves into the apparatus of Sabo in order improve flow from the pre-chamber to the pump sump.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Bryan (US 5,667,651).
Claim 23:  Sabo and Hatten teach the previous limitations.  Sabo, as modified by Hatten, does not teaches gas measurement in parts per million (ppm).  However, it is well known and commonly practiced to measure gas characteristics in ppm as taught by Bryan (see col. 7, lines 33-36).  It would have been obvious before the effective filing date of the invention to measure gas using units as taught by Bryan in the apparatus of Sabo as modified by Hatten as this measurement will have a more common/familiar recognition by operators.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Vroman (US 5,330,653).
Claim 24:  Sabo and Hatten teach the previous limitations.  Sabo, as modified by Hatten, teaches predetermined values that are recognized as LEL, UEL and PEI (see .
Claims 26-28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and in further view of Czepek (US 7,442,307).
Claim 26:  Sabo and Hatten teach the previous limitations.  Sabo does not disclose a gas pump configured to transport gas from the pump sump to the pre-chamber.  However, Czepek teaches a station (Fig. 2) which includes a gas pump (4) configured to transport gas from the pump sump (Fig. 2, Examiner viewing the pump sump broadly to include the tank comprising elements 1 and 4) to a pre-chamber (Fig. 1, note chamber for I).  It would have been obvious before the effective filing date of the invention to include a gas pump as taught by Czepek into the apparatus of Sabo in order to initiate remediation via aeration and/or mixing of the incoming wastewater in the pre-chamber.
Claim 27:  Sabo, Hatten and Czepek teach the previous limitations.  Czepek further teaches an aerator (3/3a) at the bottom of the pre-chamber that is configured to be supplied with pressurized gas from said gas pump (Fig. 2).
Claim 28:  Sabo, Hatten and Czepek teach the previous limitations.  Czepek further teaches that the gas pump is located in the pump sump (Fig. 2, Examiner noting the enclosure around 4 can be broadly viewed as part of the pump sump).
Claim 37:  Sabo, Hatten and Czepek teach the previous limitations.  Hatten further teaches a suction hose extending from the pump sump to the gas pump (note sump arrangement of Fig. 2 around 4 in Hatten in which the associated sump machinery would inherently be possessed of an inlet tube/pipe/hose for supplying air to the gas pump.
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and Hirane (US 5,578,202) and in further view of Hedmark (WO2013090518).
Claim 33:  Sabo, Hatten and Hirane teach the previous limitations.  Sabo does not disclose a distribution plate arranged directly under said inlet of the pre-chamber and in a vertical direction at a level above said outlet of the pre-chamber.  However, Hedmark (Figs. 1-2) teaches a chamber (1) using a distribution plate (11/12) arranged directly under said inlet (7) of the chamber and in a vertical direction at a level above said outlet (10) of the chamber.  It would have been obvious before the effective filing date of the invention to include a distribution plate as taught by Hedmark into the apparatus of Sabo in order to initiate oxidation via aeration to reduce the presence of harmful fluids such as hydrogen sulfide (see page 3, lines 20-35).
Claim 34:  Sabo, Hatten, Hirane and Hedmark teach the previous limitations.  Hedmark further teaches that the inlet for the influent wastewater is arranged so that the .
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabo (US20140166558) in view of Hatten (US 9,139,457) and Czepek (US 7,442,307) and in further view of Disbrow (US 10,094,493).
Claim 36:  Sabo, Hatten and Czepek teach the previous limitations.  Hatten further teaches said gas pump is connected to said aerator via an air hose (4a) and would have the hose extend between the pre-chamber and sump pump of Sabo, but is silent about an associated casing tube to extend from Sabo’s pre-chamber to the pump sump.  However, it is well known for air hoses to have reinforcing casings around them, such as that described by Disbrow (see Fig. 2, Examiner noting casing tube 28/33) that can add durability to the tube and prevent leaks/damage.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a casing material as taught by Disbrow into the apparatus of Sabo in order to make the air hose more durable and resistant to damage.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant challenges the Sabo reference by over-emphasizing its primary role in reducing nitrogen levels at the expense of any other utility.  However, the apparatus in Sabo cannot be so singularly designated, nor should its potential role in reducing other harmful fluids or contaminants be so sidelined.  Examiner notes that, in general, as bacteria break down organic waste in wastewater (as part of the anaerobic digestion 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746